Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                August 31, 2016

The Court of Appeals hereby passes the following order:

A17A0129. ROBERT DALTON PHILLIPS v. MELINDA IVY PHILLIPS.

      Robert Phillips filed this appeal from the superior court’s final decree of
divorce. The Supreme Court, however, has general appellate jurisdiction over
divorce and alimony cases. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (6).
Accordingly, this application is hereby TRANSFERRED to the Supreme Court for
disposition.

                                     Court of Appeals of the State of Georgia
                                                                          08/31/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.